UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7898



THOMAS EARL GREENE,

                                                Plaintiff - Appellant,

          versus


GREENVILLE COUNTY     DETENTION   CENTER   MEDICAL
DEPARTMENT,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Joseph F. Anderson, Jr., Chief
District Judge. (CA-04-22330-6-13AK)


Submitted:   February 24, 2005                 Decided:   March 9, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Earl Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Thomas Earl Greene appeals the district court’s order

accepting and adopting the recommendation of the magistrate judge

and dismissing without prejudice his 42 U.S.C. § 1983 (2000)

complaint for failure to state a claim and failure to exhaust

administrative remedies.       The district court referred this case to

a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).

The magistrate judge recommended that relief be denied and advised

Greene that failure to timely file specific, written objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.           Despite this warning,

Greene failed to file specific objections to the magistrate judge’s

recommendation.        Greene’s filed objections were entirely general

and conclusory.

              The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                 See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).           Greene has waived appellate

review by failing to file objections with any specificity after

receiving proper notice.        Accordingly, we affirm the judgment of

the district court.        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented   in   the


                                     - 2 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -